 



EXHIBIT 10.2
Fiscal Year 2008 BioMeasurement Division Management Bonus Plan
of Hutchinson Technology Incorporated
     We have a fiscal year 2008 management bonus plan that covers an executive
officer and certain other management-level employees of our BioMeasurement
Division. The plan is designed to create an incentive for management of our
BioMeasurement Division to achieve goals that our board of directors believes
align with the interests of our long-term shareholders. The plan design includes
an annual corporate financial objective and additional goals that measure
progress toward strategic initiatives. Individual bonus targets, expressed as a
percentage of base salary, are approved for all participants by our board of
directors upon the recommendation of the board’s compensation committee.
     Fifty percent of the bonus target is dependent on our achievement of an
annual corporate financial objective, which is set giving consideration to
long-term financial performance to ensure that the company is growing earnings
over time. For fiscal year 2008, earnings before taxes (EBT) will be the
corporate financial objective. The award amount to be paid based on EBT is
determined based on whether actual EBT for the fiscal year is above (subject to
a ceiling, above which no further amounts are awarded) or below (subject to a
floor, below which no amounts are awarded) the pre-established objective for
EBT. The remainder of the bonus target is dependent on achievement of market
penetration objectives. As with the corporate financial objective, the award
amount to be paid based on the market penetration objectives is subject to a
ceiling (above which no further amounts are awarded) and a floor (below which no
amounts are awarded) in relation to achievement of pre-established thresholds.
     The decision to pay bonuses is made annually by our board of directors upon
the recommendation of the compensation committee of our board. Bonuses are paid
in cash in the first quarter of the following fiscal year. The actual total
bonus amount paid to any participant may not exceed 200% of the participant’s
bonus target, and the actual total bonus amounts paid to all participants under
this plan and under the Company’s Fiscal Year 2008 Disk Drive Components
Division Management Bonus Plan may not exceed 25% of actual EBT for the fiscal
year.

 